        Case 9:19-cr-00014-DLC Document 97 Filed 05/27/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT                 FILEi ·
                     FOR THE DISTRICT OF MONTANA                       MAY2 7 l..v
                                                                              -:, ._,.,
                          MISSOULA DIVISION
                                                                    Clerk, U.S. Distnc;,
                                                                      District Of Mon:-1 ..
                                                                            Miegoula


 UNITED STATES OF AMERICA,
                                                  CR 19-14-M-DLC
                      Plaintiff,

        vs.                                        ORDER

 DANIEL BRIAN BURKE,

                      Defendant.



      Because of the COVID-19 pandemic and the Court's ensuing responsibility

to minimize the risk of exposure to jurors in this matter, communal meals and

beverages will not be provided.

      Accordingly, IT IS ORDERED that trial jurors may bring into the

courthouse their own meals, snacks, and beverages.
                       -k-.
      DATED this ·_ll day of May, 2020.




                                             Dana L. Christensen, District Judge
                                             United States District Court




                                       -1-
